(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Vista la moción radicada por da demandada Russell & Co., Suers., el 31 de mayo de 1940 interesando la eliminación de ciertos particu-lares de la querella enmendada, y vistos los autos de este caso, se declara sin lugar dicha moción para eliminar y en armonía con nues-tra resolución de esta misma fecha desestimando las excepciones pre-vias interpuestas por esta demandada, se le concede un término de veinte días para radicar su contestación.